UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/2015 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for those series, as appropriate. Advantage Funds, Inc. -Dreyfus Global Dynamic Bond Fund -Dreyfus Global Real Return Fund -Dreyfus Total Emerging Markets Fund -Dynamic Total Return Fund FORM N-CSR Item 1. Reports to Stockholders. - Dreyfus Global Dynamic Bond Fund ANNUAL REPORT October 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 6 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 9 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements 23 Report of Independent Registered Public Accounting Firm 39 Important Tax Information 40 Board Members Information 41 Officers of the Fund 43 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Global Dynamic Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Global Dynamic Bond Fund, covering the 12-month period from November 1, 2014, through October 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period amid choppy U.S. and global economic growth. U.S. stocks advanced over the final months of 2014 and the spring of 2015, with some broad measures of market performance setting new record highs. Those gains were largely erased over the summer when global economic instability undermined investor sentiment, but a renewed rally in October enabled most broad stock indices to end the reporting period in positive territory. In contrast, international stocks generally lost a degree of value, with developed markets faring far better than emerging markets amid falling commodity prices and depreciating currency values. U.S. bonds generally produced modestly positive total returns, with municipal bonds and longer term U.S. government securities faring better, on average, than corporate-backed bonds. We expect market volatility to persist over the near term until investors see greater clarity regarding short-term U.S. interest rates and global economic conditions. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on credit spreads, currency values, commodity prices, corporate profits, economic trends in the emerging markets, and other developments that could influence investor sentiment. Over the longer term, we remain confident that markets are likely to benefit as investors increasingly recognize that inflation is likely to stay low, economic growth expectations are stabilizing, and monetary policies remain accommodative in most regions of the world. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation November 16, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2014, through October 31, 2015, as provided by Paul Brain, Howard Cunningham, and Jonathan Day, Portfolio Managers of Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended October 31, 2015, Dreyfus Global Dynamic Bond Fund’s Class A shares produced a total return of -0.15%, Class C shares returned -0.94%, Class I shares returned 0.07%, and Class Y shares returned 0.09%. 1 In comparison, the fund’s benchmark, the Citi 1 Month US Treasury Bill Index, produced a total return of 0.01% for the same period. 2 Global bonds encountered heightened volatility stemming from shifting economic sentiment. A bias toward higher quality bonds during the reporting period’s first half helped the fund’s Class I and Class Y shares modestly outperform the benchmark. The Fund’s Investment Approach The fund seeks total return (consisting of income and capital appreciation). To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in bonds and other instruments that provide investment exposure to global bond markets, including developed and emerging capital markets. We employ a dynamic, benchmark unconstrained approach in allocating the fund’s assets globally, among government bonds, emerging market sovereign debt, investment grade and high yield corporate instruments, and currencies. We combine a top-down approach, emphasizing global economic trends and current investment themes, with bottom-up security selection based on fundamental research to allocate the fund’s investments. In choosing investments, we consider key trends in global economic variables, investment themes, relative valuations of debt securities and cash, long-term trends in currency movements, and company fundamentals. Strong U.S. Dollar Undermined Local Bond Market Results Global bond prices generally climbed early in the reporting period amid expectations of more accommodative policies from major central banks and the disinflationary effects of the collapse in energy prices. European markets rallied after the European Central Bank announced a larger-than-expected quantitative easing program in January 2015, while Japanese securities benefited from the Bank of Japan’s ongoing bond buying program. China reduced short-term interest rates and relaxed certain market regulations. Although the United States had ended its quantitative easing program, a surge in foreign demand for higher yielding U.S. Treasury securities sent yields lower. The bond market rally was interrupted in the spring, when yields moved higher after U.S. economic growth accelerated and investors anticipated higher short-term U.S. interest rates. Market volatility soon returned when debt relief negotiations with Greece became contentious, but bonds later resumed their rally in anticipation of additional easing measures from European monetary authorities. Meanwhile, in China, slowing economic growth sparked a sharp decline in global commodity and energy prices, and Chinese authorities 3 DISCUSSION OF FUND PERFORMANCE (continued) removed the renminbi’s US dollar-peg in August, putting further pressure on emerging market debt securities and currencies. In spite of heightened volatility, most developed sovereign bond markets produced positive absolute returns in local currency terms for the reporting period overall. These gains were erased for U.S. investors, however, when the U.S. dollar appreciated strongly against most currencies. Fund Strategies Produced Mixed Results The fund’s mildly positive relative performance was driven by a bias towards higher quality government bonds and investment-grade corporate securities early in the reporting period. Overweighted exposure to European interest rate risk proved particularly beneficial, as yield differences narrowed along the German bund’s maturity spectrum and Spanish and Portuguese government bonds rallied. However, the same strategy hurt relative results in the spring, when sovereign bond yields rose. In response, we reduced the fund’s average duration, which helped to limit but not prevent further losses. The fund’s exposure to high-grade corporate debt was a further drag on returns. During the summer, reduced exposure to riskier assets, such as emerging markets debt and high yield bonds, proved timely amid investors’ growing nervousness. Nonetheless, even a relatively small position hurt returns when credit spreads widened. Our currency strategy proved advantageous over the reporting period’s first half due to a long U.S. dollar/short euro position, but a spring rally in the euro offset previous gains. Hedging the New Zealand dollar and the South Korean won against the U.S. dollar bolstered the fund’s performance later in the reporting period. A Defensive Investment Posture We expect the ongoing rebalancing of China’s economy to limit global growth for the foreseeable future, and the prospect of U.S. monetary tightening also suggests a cautious approach. In particular, we expect investment-grade and high yield corporate debt securities to be vulnerable to increased issuance and higher default rates, while some emerging-markets securities could receive credit-rating downgrades. We have continued to find attractive opportunities in higher quality areas of the global bond market. Short-term U.S. Treasury securities appear to be attractively valued, and diversification into inflation-linked Treasuries seems prudent in light of currently low inflation expectations and stabilizing energy prices. In Europe, high unemployment, elevated debt levels, and an accommodative central bank should support interest-rate risk. In currency markets, U.S. employment growth and potential rate hikes should support the U.S. dollar, while further balance sheet expansion from the ECB may weigh on the euro. November 16, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity. 4 Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. The use of leverage may magnify the fund’s gains or losses. For derivatives with a leveraging component, adverse changes in the value or level of the underlying asset can result in a loss that is much greater than the original investment in the derivative. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I and Class Y shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through March 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the returns would have been lower. 2 SOURCE: Lipper Inc. – Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Citi 1-Month US Treasury Bill Index is a market value-weighted index of public obligations of the U.S. Treasury with maturities of 30 days. Investors cannot invest directly in any index. 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Global Dynamic Bond Fund Class A shares, Class C shares, Class I shares and Class Y shares and the Citi 1-Month US Treasury Bill Index † Source: Lipper Inc. †† The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for Class Y shares), not reflecting the applicable sales charges for Class A shares. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Y shares of Dreyfus Global Dynamic Bond Fund on 3/25/11 (inception date) to a $10,000 investment made in the Citi 1-Month U.S. Treasury Bill Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is a market value-weighted index of public obligations of the U.S. Treasury with maturities of 30 days. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/15 Inception From Date 1 Year Inception Class A shares with maximum sales charge (4.5%) 3/25/11 -4.66% 1.90% without sales charge 3/25/11 -0.15% 2.92% Class C shares with applicable redemption charge † 3/25/11 -1.90% 2.14% without redemption 3/25/11 -0.94% 2.14% Class I shares 3/25/11 0.07% 3.15% Class Y shares 7/1/13 0.09% 3.06% †† Citi 1- Month US Treasury Bill Index 3/31/11 0.01% 0.03% ††† Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class Y shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for Class Y shares), not reflecting the applicable sales charges for Class A shares. ††† For comparative purposes, the value of the Index as of 3/31/11 is used as the beginning value on 3/25/11. 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Dynamic Bond Fund from May 1, 2015 to October 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .93% for Class A, 1.69% for Class C and .69% for Class I and .72% for Class Y, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2015 Bonds and Notes - 89.9% Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Consumer Discretionary - 3.4% Bertelsmann SE & Co., Sub. Notes EUR 3.50 4/23/75 100,000 b 101,663 Daimler Finance North America, Gtd. Notes 1.88 1/11/18 150,000 149,680 Enterprise Inns, First Mortgage Bonds GBP 6.50 12/6/18 33,000 53,925 Motability Operations Group, Gtd. Notes GBP 5.25 9/28/16 55,000 87,768 Motability Operations Group, Gtd. Notes EUR 1.63 6/9/23 100,000 113,446 Norcell Sweden Holding 3, Sr. Scd. Notes SEK 5.25 11/4/19 1,000,000 122,314 Unitymedia Hessen, Sr. Scd. Bonds EUR 6.25 1/15/29 100,000 122,611 Consumer Staples - .6% Altria Group, Gtd. Notes 9.95 11/10/38 50,000 81,677 China Culiangwang Beverages Holdings, Sr. Scd. Bonds, Ser. A CNY 7.00 4/12/16 80,000 10,004 China Culiangwang Beverages Holdings, Sr. Scd. Bonds, Ser. B CNY 10.00 4/12/16 8,370 1,132 PepsiCo, Sr. Unscd. Notes 0.57 7/17/17 38,000 b 38,006 Energy - 2.8% BP Capital Markets, Gtd. Notes GBP 4.33 12/10/18 100,000 165,670 Kinder Morgan, Gtd. Notes EUR 2.25 3/16/27 100,000 89,651 Petrobras International Finance, Gtd. Notes 7.88 3/15/19 77,000 73,150 Shell International Finance, Gtd. Notes 1.13 8/21/17 125,000 125,176 Shell International Finance, Gtd. Notes 0.81 5/11/20 137,000 b 135,638 Statoil, Gtd. Notes 1.80 11/23/16 35,000 35,332 Financials - 25.2% Abbey National Treasury Services, Covered Notes GBP 0.88 1/20/17 100,000 b 154,294 Allied Irish Banks, Sr. Unscd. Notes EUR 2.75 4/16/19 100,000 115,215 Aquarius & Investments, Jr. Sub. Notes 8.25 9/29/49 200,000 b 218,359 Arsenal Securities, Sr. Scd. Bonds, Ser. A1 GBP 5.14 9/1/29 35,436 60,472 Banca Monte dei Paschi di Siena, Govt. Gtd. Bonds EUR 3.50 3/20/17 200,000 228,743 Barclays Bank, Sub. Notes EUR 6.00 1/23/18 90,000 110,239 9 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 89.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Financials - 25.2% (continued) BUPA Finance, Gtd. Notes GBP 7.50 7/4/16 100,000 160,150 Close Brothers Finance, Gtd. Notes GBP 3.88 6/27/21 100,000 159,207 Commonwealth Bank of Australia, Covered Bonds 2.13 7/22/20 250,000 249,166 Commonwealth Bank of Australia, Sr. Unscd. Notes GBP 3.88 12/14/15 50,000 77,354 Coventry Building Society, Covered Bonds GBP 0.89 3/17/20 100,000 b 153,842 Coventry Building Society, Sr. Unscd. Notes EUR 2.50 11/18/20 100,000 117,647 Credit Suisse, Sub. Bonds EUR 5.75 9/18/25 110,000 b 134,135 Danske Bank, Sub. Notes GBP 5.38 9/29/21 90,000 b 145,891 Deutsche Annington Finance, Gtd. Notes EUR 1.50 3/31/25 84,000 87,074 Dexia Credit Local, Govt. Gtd. Notes 2.25 1/30/19 250,000 254,005 Eksportfinans, Sr. Unscd. Notes 5.50 5/25/16 55,000 56,134 General Electric Capital, Gtd. Bonds 5.63 9/15/17 100,000 107,966 General Electric Capital, Gtd. Bonds GBP 6.44 11/15/22 24,573 42,105 HSBC Bank, Sub. Notes GBP 5.38 11/4/30 95,000 b 156,258 Hutchison Ports Finance, Gtd. Bonds GBP 6.75 12/7/15 50,000 77,288 Landwirtschaftliche Rentenbank, Govt. Gtd. Notes AUD 2.68 1/27/16 80,000 b 57,106 Landwirtschaftliche Rentenbank, Govt. Gtd. Notes NZD 4.00 1/30/20 250,000 173,776 LBG Capital No.2, Gtd. Bonds GBP 15.00 12/21/19 100,000 216,127 Lloyds Bank, Govt. Gtd. Notes GBP 1.50 5/2/17 100,000 155,531 Lloyds Bank, Sub. Notes AUD 13.00 12/19/21 65,000 b 50,613 Metropolitan Life Global Funding I, Scd. Bonds 0.52 7/14/16 150,000 b 150,066 Nationwide Building Society, Covered Bonds GBP 0.78 7/17/17 100,000 b 154,131 Nationwide Building Society, Jr. Sub. Notes GBP 6.88 3/11/49 100,000 b 155,796 Nederlandse Financierings, Sr. Unscd. Notes 0.46 10/21/19 125,000 b 124,767 New Red Finance, Scd. Notes 6.00 4/1/22 32,000 c 33,560 Prudential, Sr. Unscd. Notes GBP 1.38 1/19/18 100,000 152,806 Royal Bank of Canada, Covered Bonds 1.13 7/22/16 125,000 125,269 Royal Bank of Canada, Covered Bonds 1.13 7/22/16 135,000 135,291 10 Bonds and Notes - 89.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Financials - 25.2% (continued) RSA Insurance Group, Gtd. Notes GBP 9.38 5/20/39 50,000 b 89,843 Silverback Finance, Sr. Scd. Bonds EUR 3.13 2/25/37 119,672 128,705 Silverstone Master Issuer,
